                                                 Case 19-70322-lrc                 Doc 22     Filed 07/30/21 Entered 07/30/21 17:21:40                                       Desc
                                                                                                   Page 1 of 2
                                                                                        Form 1
                                                                                                                                                                                                          Page: 1
                                                                    Individual Estate Property Record and Report
                                                                                     Asset Cases
Case No.:    19-70322-LRC                                                                                                                  Trustee Name:        (300320) S. Gregory Hays
Case Name:      BROWN & PIPKINS, LLC D/B/A ACSENTIA                                                                                        Date Filed (f) or Converted (c): 12/20/2019 (f)
                                                                                                                                           § 341(a) Meeting Date:       01/21/2020
For Period Ending:     06/30/2021                                                                                                          Claims Bar Date: 05/19/2020

                                                     1                                             2                              3                            4                      5                          6

                                             Asset Description                                  Petition/                 Estimated Net Value           Property Formally         Sale/Funds                Asset Fully
                                  (Scheduled And Unscheduled (u) Property)                    Unscheduled            (Value Determined By Trustee,         Abandoned            Received by the          Administered (FA)/
                                                                                                 Values                 Less Liens, Exemptions,        OA=§554(a) abandon.          Estate                Gross Value of
  Ref. #                                                                                                                    and Other Costs)                                                             Remaining Assets

    1       A/R 90 days old or less. Face amount = $0.00. Doubtful/Uncollectible accounts =                   0.00                              0.00                                              0.00                        FA
            $0.00.
            Encumbered by liens.

    2       A/R Over 90 days old. Face amount = $96,296.52. Doubtful/Uncollectible                     96,296.52                                0.00                                              0.00                        FA
            accounts = $96,296.52.
            Entire balance of $96,296.52 scheduled as doubtful or uncollectible. Encumbered
            by liens. No recovery expected.

    3       Other inventory or supplies: Janitorial Supplies, Net Book Value: Unknown                   2,500.00                           2,500.00                                               0.00                        FA
            Encumbered by liens.

    4       1997 Ford Explorer.                                                                               0.00                              0.00           OA                                 0.00                        FA
            Notice of abandonment filed on 2/19/20, Docket # 11.

    5       2012 Dodge Caravan.                                                                             500.00                           500.00            OA                                 0.00                        FA
            Notice of abandonment filed on 2/19/20, Docket # 11.

    6       2012 Dodge Journey.                                                                             500.00                           500.00            OA                                 0.00                        FA
            Notice of abandonment filed on 2/19/20, Docket # 11.

    7       Machines, fixtures, and equipment.                                                          3,921.25                           3,921.25                                               0.00                        FA
            Encumbered by liens.

    8       Notes Receivable: Outstanding Balance of loan to New Beginnings Fort Polk.                  4,500.00                           4,500.00                                               0.00                        FA
            Total Face amount - Uncollectable amount = $9,000.00 - $4,500.00
            Encumbered by liens.

    9       Fraudulent Transfer Claims (u)                                                             Unknown                                  0.00                                              0.00                        FA
            Trustee does not intend to pursue. See Next Activity memo.

    9       Assets                Totals       (Excluding unknown values)                          $108,217.77                           $11,921.25                                           $0.00                      $0.00
                                           Case 19-70322-lrc          Doc 22      Filed 07/30/21 Entered 07/30/21 17:21:40                       Desc
                                                                                       Page 2 of 2
                                                                            Form 1
                                                                                                                                                                              Page: 2
                                                        Individual Estate Property Record and Report
                                                                         Asset Cases
Case No.:    19-70322-LRC                                                                                             Trustee Name:      (300320) S. Gregory Hays
Case Name:     BROWN & PIPKINS, LLC D/B/A ACSENTIA                                                                    Date Filed (f) or Converted (c): 12/20/2019 (f)
                                                                                                                      § 341(a) Meeting Date:   01/21/2020
For Period Ending:     06/30/2021                                                                                     Claims Bar Date: 05/19/2020


      Major Activities Affecting Case Closing:
                                    6/30/21 - Trustee was investigating pre-petition transfers of assets and accounts and collectability of judgments relating to same. Trustee has
                                    approached potential counsel to review records and claims against potential defendants. A recommendation has been made to not pursue the claim.
                                    Trustee will file his Notice of Abandonment of the Debtor's records in his possession and file his No Asset Report (NDR).

      Initial Projected Date Of Final Report (TFR):          06/30/2022                               Current Projected Date Of Final Report (TFR):              08/31/2021


             07/30/2021                                                                                /s/S. Gregory Hays

                Date                                                                                   S. Gregory Hays
